UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2087



JOHN W. GAUS; CHARLOTTE GAUS, his wife,

                                            Plaintiffs - Appellants,

          versus


CONSOLIDATION COAL COMPANY;

                                               Defendant - Appellee,
          and


DBT   AMERICA,   INCORPORATED,   a     Delaware
Corporation; CONSOL, INCORPORATED,

                                                          Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-00-150-5)


Submitted:   February 28, 2003              Decided:   March 10, 2003


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen P. Goodwin, Raymond S. Franks, II, GOODWIN & GOODWIN,
Charleston, West Virginia, for Appellants. James R. Miller, Rodger
L. Puz, DICKIE, MCCAMEY & CHILCOTE, P.C., Pittsburgh, Pennsylvania,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      John Gaus and Charlotte Gaus appeal the district court’s order

granting summary judgment to Consolidation Coal Company in this

civil tort action.     The lower court’s decision was predicated upon

a conclusion that West Virginia’s workers’ compensation scheme was

the exclusive remedy for John Gaus’ work-related injury.            We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             See Gaus v.

Consolidation Coal Co., No. CA-00-150-5 (N.D.W. Va. Aug. 13, 2002).

We   dispense   with   oral   argument   because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                    2